DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on January 5th, 2021 for application no. 16/320,871 filed on January 25th, 2019. Claims 1 and 4-20 are pending. In the present amendment, claims 1, 4-6, 8-9, 11, 13-14, 16-17 and 19 are amended, and claims 2-3 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with W. Scott Strickland on January 12th, 2021. The application has been amended as follows:

Claim 11 (line 2) has been amended to read, “one of the first and second allowance gaps is arranged between the roller side engaging portion”.

Claim 11 (line 5) has been amended to read, “allowed by the one of the first and second allowance gaps, the roller side engaging portion comes into contact with”.

Response to Arguments
The Applicant's arguments filed January 5th, 2021 are in response to the Office Action mailed October 9th, 2020 and the interview conducted on December 10th, 2020. The Applicant's arguments have been fully considered.
Regarding Claims 8 and 19, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a clutch having the combination of features recited in claim 1, and particularly “a roller arranged between an inner circumferential surface of the clutch housing and the driven side rotating body, wherein the roller is rotated about a rotation axis of the drive side rotating body together with the drive side rotating body when the drive side rotating body is rotationally driven, the roller hinders rotation of the driven side rotating body by being sandwiched between the inner circumferential surface of the clutch housing and the driven side rotating body when the drive side rotating body is not rotationally driven”, “a support member sandwiching the roller between the inner circumferential surface of the clutch housing and the driven side rotating body, wherein the support member rotates about the rotation axis of the drive side rotating body together with the drive side rotating body”, “the support member has first and second rotational direction opposed portions facing the roller in first and second rotational directions of the drive side rotating body, respectively”, “first and second allowance gaps that determine a rotational range of the roller about the central axis of the roller are arranged between the first rotational direction opposed portion and the roller and between the second rotational direction opposed portion and the roller, respectively” and “when the roller is rotated about the central axis of the roller by an amount allowed by the first and second allowance gaps, the roller comes into contact with the first rotational direction opposed portion in the first rotational direction and contact with the second rotational direction opposed portion in the second rotational direction so that further rotation is hindered when the roller contacts both the first rotational direction opposed portion and the second rotational direction opposed portion”.
The closest prior art of Yamashita (US 2012/0061200) discloses first and second rotational direction opposed portions (Fig. 6A, 64), but fails to disclose “when the roller is rotated about the central axis of the roller by an amount allowed by the first and second allowance gaps, the roller comes into contact with the first rotational direction opposed portion in the first rotational direction and contact with the second rotational direction opposed portion in the second rotational direction so that further rotation is hindered when the roller contacts both the first rotational direction opposed portion and the second rotational direction opposed portion”, and there is no motivation to modify the prior art absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner




/J.J.T./Examiner, Art Unit 3659